I wish to congratulate the President on his election as President of the General Assembly at its seventy-first session. I assure him of South Africa’s continued support in the implementation of his priorities and responsibilities throughout his term. We also commend Mr. Mogens Lykketoft of Denmark for his able stewardship of the General Assembly during its historic seventieth session.
The year 2016 is an important year in South Africa, as we mark two significant historic anniversaries in our country. We recently marked the sixtieth anniversary of the 1956 Women’s March against discriminatory and racist laws, and the fortieth anniversary of the youth uprising against apartheid of 16 June 1976. Those two events marked significant turning points in the history of our struggle against apartheid minority rule in our country. The Women’s March brought into sharp focus the gender dimension of the struggle and the equal role of women in the fight against white domination, oppression and injustice. Equally, the youth uprising 40 years ago highlighted and cemented the role of young people in fighting for liberation and a better society.
We are reminded of those two milestones as we address the theme of this debate: “The Sustainable Development Goals: a universal push to transform our world”. Last year, world leaders marked the seventieth anniversary of the United Nations by adopting the 2030 Agenda, that is, the Sustainable Development Goals (SDGs). We committed ourselves to an ambitious and transformative global development programme that seeks to address the triple challenge of this century, which is poverty, unemployment and inequality. To a great extent, the Millennium Development Goals (MDGs) played a critical role in galvanizing Governments and communities all over the world to put in place programmes and policies aimed at poverty eradication and addressing socioeconomic development, particularly in Africa.
It is a well-known reality that our continent, particularly sub-Saharan Africa, did not achieve the targets that were set in the MDGs. It was for that reason that we insisted that the Sustainable Development Goals should continue the unfinished business of the MDGs. We therefore have an interest in ensuring the full implementation of the SDGs as we take forward the agenda of promoting Africa’s sustainable development.
We have made significant strides in the past couple of decades in reversing the impact of underdevelopment and the legacies of colonialism and apartheid in Africa. If the African continent is to develop faster, we need to address certain constraints. That includes inadequate infrastructure; high dependency on primary products; high exposure to commodity-price volatility; limited investment in research and development, science, innovation and technology; and low private-sector investment, as well as the need to continue improving skills. To respond to some of those constraints, the continent has embarked upon a number of initiatives, including the New Partnership for Africa’s Development, the Presidential Infrastructure Championing Initiative, the African Mining Vision and the Programme for Infrastructure Development in Africa.
In South Africa, we have put in place a national development plan that is aligned with both Agenda 2063 of the African Union and the Sustainable Development Goals. At the core of our development plan is a focus on poverty eradication and raising the standard of living of our people. Our national development plan is also in line with the drive for the industrialization of Africa. That will contribute to eradicating poverty and reducing inequality and unemployment, and will also contribute to global growth and prosperity. It is therefore imperative that Africa and the least developed countries, which were left behind in previous industrialisation processes, not be excluded from the fourth, or new, industrial revolution.
The successful implementation of Africa’s development plans depends on the availability of resources. We are therefore seriously concerned about the loss of the continent’s resources through illicit financial flows. The joint African Union-United Nations Economic Commission for Africa High-level Panel on Illicit Financial Flows from Africa estimates that illicit flows from Africa could amount to as much as $50 billion per year. Illicit financial flows deprive developing countries of economic resources that are much needed to uplift their economies in order to provide infrastructure and basic services, such as education and health care. We urge the world at large to treat this problem with the seriousness and urgency that it deserves.
We also need to close the gap that has painfully divided people between rich and the poor and divided countries between big and small economies. Global inequality and economic exclusion have become a serious threat to global peace and stability. Inclusive growth is therefore a peace, security and prosperity imperative. However, inclusive growth will remain a distant dream if powerful nations continue to put their national interests ahead of the global collective interest.
The African continent remains committed, through the African Union and its Peace and Security Architecture, to resolving the remaining conflicts. We have committed ourselves to silencing the guns by 2020. We appeal to the Security Council in particular to support African peace operations so that we can achieve that noble goal. The situations in Libya, South Sudan and the Central African Republic remain a continental priority. We strongly urge the Security Council to better align and coordinate with the African Union in efforts to bring about peace in those sister countries and on the continent at large.
Beyond the continent, we remain concerned about threats of terrorism. Fifteen years after the 11 September terrorist attacks on the United States, international terrorism remains a challenge that no single country or region has been able to deal with successfully. We have witnessed the rise of the Islamic State in Iraq and the Levant and are horrified by its brutal and senseless killings. The conflicts in both Libya and Syria have provided fertile ground for the terrorists to carry out their unjustified terrorist activities.
In less than five years, the conflict in Syria has led to chaos in that country, with a devastating effect on the stability of the region. The deadlock in the Security Council on the Syrian question exposes the inherent structural dysfunction of the 1945 post-Second World War consensus. We must therefore ask ourselves if the United Nations, and particularly the Security Council as currently configured, can fulfil its mandate in addressing the challenges of the twenty-first century.
The Security Council is supposed to act in our collective interests, without being bogged down by the narrow domestic interests of a few States. It is imperative and urgent that the United Nations be reformed, and in particular the Council. South Africa has been calling, and will continue to call, for fundamental reform of the Security Council in order to ensure the representation of Africa. One billion people cannot continue to be denied a voice in this manner.
The lack of progress in finding a durable solution to the Palestinian question and the Sahrawi Arab Democratic Republic’s struggle for self-determination remains of major concern for us. It is important that the United Nations carry out its historic mission to ensure that the two longest-standing decolonization and occupation issues are resolved once and for all, in fulfilment of the objectives set forth under the Charter of the United Nations.
The signing of the Paris Agreement last year marked a historic moment in humankind’s resolve to minimize the impact of climate change and address the human contribution to it. I would like to take this opportunity to commend Secretary-General Ban Ki-moon for the extraordinary leadership that he provided since the fifteenth Conference of the Parties to the United Nations Framework Convention on Climate Change, held in Copenhagen. He was unwavering in his commitment to seeing a legally binding agreement finally agreed to by all. The adoption of the Durban Platform for Enhanced Action, during the seventeenth Conference of the Parties, was a historic milestone and marked a turning point in the negotiation of a legally binding instrument. It provided a clear road map with targets and deadlines.
On behalf of the people and the Government of South Africa, I would to take this opportunity to salute the outgoing Secretary-General of the United Nations, His Excellency Mr. Ban Ki-moon, for the sterling and outstanding manner in which he steered the affairs of the Organization in the past decade. We wish him well in his future endeavours.
We are pleased that for the first time in the history of the United Nations the General Assembly has been at the centre of the process of finding a new Secretary- General. We believe in a balanced and equal role between the two principal organs of the United Nations on the question of the selection of the Secretary-General. The General Assembly, as the most representative organ, representing all the aspirations of the peoples of the world, should be central in determining the right man or woman to lead the United Nations into the future. The General Assembly cannot be expected just to rubber-stamp decisions of the Security Council. South Africa is particularly supportive of the proposal to limit the term of office of the Secretary-General to a seven- year non-renewable term in order to allow him or her to work without being concerned about reappointment.
South Africa looks forward to working with the President of the General Assembly and other Member States throughout this session.
